Case 2:21-cv-04509-JFW-KES Document 15-16 Filed 08/02/21 Page 1 of 2 Page ID #:122



1

2

3

4

5

6

7
                     IN THE UNITED STATES DISTRICT COURT
8
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
9

10                      WESTERN DIVISION – LOS ANGELES
11

12

13   DIGITAL MARKETING ADVISORS,               Case No.: 2:21-cv-4509-JFW-KES
14               Plaintiff,                    [PROPOSED] ORDER
15
     vs.
16

17   KALYSTA MALLORY,
18               Defendant.
19

20         The Court having received and considered Plaintiff’s Motion for Order
21
     Authorizing Alternative Service Pursuant to Fed. R. Civ. P. 4(e)(1) (Doc. 12), and
22

23   good cause appearing therefor,
24
           IT IS ORDERED that the Motion is granted. Plaintiff Digital Marketing
25

26
     Advisors is hereby permitted to execute service via email and certified mail with

27   return receipt requested to Defendant Kalysta Mallory’s residential address,
28
     [PROPOSED] ORDER

                                             -1-
Case 2:21-cv-04509-JFW-KES Document 15-16 Filed 08/02/21 Page 2 of 2 Page ID #:123



1    Kalysta Mallory LLC’s Entity Business address, and Kalysta Mallory LLC’s
2
     Member Business.
3

4

5

6          Dated this _____ day of September, 2021
7

8                                  _________________________________
9                                  Honorable John F. Walter
                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER

                                          -2-
